Title: [Diary entry: 26 January 1787]
From: Washington, George
To: 

Friday 26th. Mercury at 36 in the Morning—46 at Noon and 46 at Night. In the Morning early it rained—about 9 Oclock the weather seemed disposed to break but sooned thickened again and rained more or less from abt. Noon till Night when the weather again

seemed inclined to clear. Wind tho’ not much of it, was at So. Wt. in the Morning & more Westerly in the afternoon. Mr. Madison & Mr. Griffith going away after breakfast (the former to attend Congress) I rid as yesterday to all the Plan[tation]s. The Ditchers abt. Noon this day finished the level ditch as far as was intended on both sides the Swamp at French’s Plantation and then began to dig a 4 feet ditch at top, & a foot (intending it for a dble. ditch) deep, on the dividing line between this & the Ferry Plantation immediately after.